Title: James Madison to James Monroe, 15 December 1830
From: Madison, James
To: Monroe, James


                        
                            
                                My dear Sir
                            
                            
                                
                                    Montpellier
                                
                                Decr. 15. 1830
                            
                        
                        
                          
                        I have recd. yours of the 7th. You will not doubt that our sympathies have been fully with you during the
                            afflictions which have befallen you. I think you have done well in chusing your present situation, & for the
                            reasons you express. I hope you will experience from it all the improvement which your health needs, and every
                            advantage promised by it. My fear is that the Winter may be too rude for the state of your Constitution; and cannot but
                            advise that you await not the vicissitudes of weather to which the Climate of N. York is subject during the Season,
                            immediately succeeding the Winter. I have not been entirely well for a week past. Rheumatic touches have twinged me of
                            nights, and hobbled my gait in the day. As I am getting better, however; I console myself with the calculation the attack
                            is from a transient cause.
                        I thank you for the Address of Mr. Governeur. It speaks well for his talents, and his susceptibility of apt
                            inspirations.
                        Will you obtain the necessary aid in having the inclosed letter for our old friend at Liverpool, put into the
                            best channel for an early & certain conveyance. Mrs. Madison unites on every good wish for yourself,
                            & all who encircle you.
                        
                        
                            
                                James Madison
                            
                        
                    